         Case 1:14-cv-05682-VEC Document 111 Filed 09/17/20 Page 1 ofSDNY
                                                              USDC    2
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
                                                                          09/17/2020
                   UNITED STATES DISTRICT COURT FOR THE DATE FILED:
                          SOUTHERN DISTRICT OF NEW YORK


 IN RE LONDON SILVER FIXING, LTD.                             Case Nos. 14-MD-2573 (VEC)
 ANTITRUST LITIGATION                                                   14-MC-2573 (VEC)

 This Document Relates to All Actions



           [PROPOSED] THIRD AMENDED FACT DISCOVERY SCHEDULE

       This Proposed Third Amended Fact Discovery Schedule is submitted jointly by Plaintiffs

and Defendants The Bank of Nova Scotia and HSBC Bank plc (collectively, “Defendants”) in the

above-captioned litigation.

       WHEREAS, the Court previously entered the Parties’ Stipulated Deposition Protocol on

April 1, 2019 (ECF No. 408) (the “Deposition Protocol”);

       WHEREAS, the parties have been conducting discovery pursuant to the fact discovery

schedule entered on February 19, 2020 (ECF No. 440) (the second “Amended Fact Discovery

Schedule”);

       WHEREAS, as a result of the coronavirus pandemic, the Court granted the parties’

previous requests on April 15, 2020 (ECF No. 443), May 5, 2020 (ECF No. 445), June 12, 2020

(ECF No. 447), and July 23, 2020 (ECF No. 457) for interim extensions of below paragraphs 6

and 7 and on July 23, 2020 for an interim extension of below paragraph 8 (ECF No. 457);

       WHEREAS, the Parties agree that the following amended discovery schedule would

facilitate the efficient sequencing of important deadlines;

       The Second Amended Schedule is hereby superseded by the following:

        1.     Requests for production of audio files: Plaintiffs shall substantially complete any
requests for audio files by 75 days prior to the end of fact discovery and subject to Paragraph 19
of the Deposition Protocol. Plaintiffs’ requests shall be made by email and shall include sufficient
         Case 1:14-cv-05682-VEC Document 111 Filed 09/17/20 Page 2 of 2




detail to enable Defendants to locate the requested audio files, such as the date of the call, the
approximate time of the call, if reasonably ascertainable, and the names of call participants or
custodians. The parties agree to meet and confer regarding any such requests as needed.

       2.      Fact depositions: Fact depositions may commence on Monday, October 1, 2020.

       3.      Completion of fact discovery: All fact discovery shall be completed by

Wednesday, May 26, 2021.

         4.      The parties shall appear for a pretrial conference on Wednesday, June 9, 2021, at
11:00 A.M. No later than seven (7) days in advance of that conference, the Parties shall submit a
joint letter of no more than five pages concerning the timing of expert discovery and the briefing
of motions on class certification and for summary judgment. The December 18, 2020 pre-trial
conference and the joint letter related thereto (See 2/19/20 Amended Fact Discovery Schedule,
ECF No. 440, at ¶ 8) are vacated.

      5.      Privilege logs: The Parties have met and conferred regarding the proper form of
Defendants’ Privilege Logs. Defendants shall produce Privilege Logs on a rolling basis, to be
completed by September 30, 2020.

       6.      The parties are directed to continue submitting monthly status reports as to the
progress of the discovery on the first business day of every month.



The parties must submit their monthly reports on the first business day of every month.
Adjournments monthly status reports require leave of Court.



SO ORDERED.


DATED:        September 17, 2020                            ___________________________
              New York, New York                            HON. VALERIE CAPRONI
                                                            United States District Judge
